500 S.E.2d 86 (1998)
347 N.C. 671
Frances GRANTHAM, Employee,
v.
R.G. BARRY CORPORATION, Employer and Transportation Insurance Co., Carrier, Defendants.
No. 556P97.
Supreme Court of North Carolina.
March 5, 1998.
J.D. Prather, Raleigh, for R.G. Barry Corp. and Ins. Co.
Bradley Schulz, Smithfield, for Grantham.
Prior report: 217 N.C.App. 529, 491 S.E.2d 678.

ORDER
Upon consideration of the petition filed by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of March 1998."